United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 11, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-31180
                         Summary Calendar



EARNEST L. SMITH,

                                    Petitioner-Appellant,

versus

STATE OF LOUISIANA, Department of Public Safety and
Corrections, Board of Parole; VERDEGRA SCOTT; E. PEGGY
LANDRY; GETIHEN MCCASTLE; MARLON EVERY, Parole Officer,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-MC-2141-B
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Earnest L. Smith, Louisiana prisoner # 1077412, appeals from

the district court’s denial of his motion to proceed in forma

pauperis (IFP) on his 28 U.S.C. § 2241 petition.   Smith presents

no argument that the district court erred in denying his IFP

motion and, consequently, has waived any challenge to the

district court’s IFP ruling.   See Hughes v. Johnson, 191 F.3d



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-31180
                                -2-

607, 612-13 (5th Cir. 1999).   Smith’s failure to brief the denial

of IFP status is the same as if he had not appealed the judgment.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).   Accordingly, the appeal is without arguable

merit and is hereby DISMISSED as frivolous.   See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).

     Smith’s request for a certificate of appealability is DENIED

as unnecessary.   To the extent he seeks IFP status in this court,

this court may authorize Smith to proceed IFP on appeal only if

he is economically eligible and his appeal is not frivolous.

Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261 (5th Cir.

1986).   Because the appeal is frivolous, IFP is DENIED.

     COA DENIED AS UNNECESSARY; IFP DENIED; APPEAL DISMISSED AS

FRIVOLOUS.